Citation Nr: 0216310	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pericarditis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypoglycemia.  

(The issues of entitlement to service connection for chronic 
urinary disability and for thyroid disability, along with the 
issue of entitlement to a rating in excess of 10 percent for 
left epididymitis will be the subjects of a later Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1999 and December 1999 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a personal hearing at 
the RO in May 2000. 

The Board is undertaking additional development on the issues 
of service connection for chronic urinary condition and for 
thyroid disability and entitlement to an initial rating in 
excess of 10 percent for left epididymitis pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.



FINDINGS OF FACT

1.  Service connection for pericarditis was denied by the 
Board in a January 1995 decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination. 

2.  Evidence received since the January 1995 Board decision 
which denied service connection for pericarditis does not 
bear directly and substantially upon the matter at hand, and 
is not so significant that it must be considered in order to 
fully decide the merits of the claim.  

3.  Service connection for hypoglycemia was denied by the 
Board in a January 31995 decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.  

4.  Evidence received since the January 1995 Board decision 
which denied service connection for hypoglycemia does not 
bear directly and substantially upon the matter at hand, and 
is not so significant that it must be considered in order to 
fully decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1995 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100 (2002). 

2.  Evidence submitted since the January 1995 decision 
wherein the Board denied the claim of entitlement to service 
connection for pericarditis is not new and material, and the 
veteran's claim for service connection for pericarditis has 
not been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2002).

3.  Evidence submitted since the January 1995 decision 
wherein the Board denied the claim of entitlement to service 
connection for hypoglycemia is not new and material, and the 
veteran's claim for service connection for hypoglycemia has 
not been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
clinical records, a transcript of a RO hearing, reports of VA 
examinations and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a September 2002 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for service 
connection as well as the criteria for reopening claims 
subject to prior final denials.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

The evidence which was of record at the time of the January 
1995 Board decision which denied service connection for 
pericarditis and hypoglycemia is set out below.  

The veteran's earliest service medical records could not be 
located.  

The veteran was put on physical profile from January to June 
of 1997 for pericarditis.  

A report of a medical examination, dated in March 1977, 
refers to an acute attack of pericarditis in October 1976, 
from which the veteran made a good recovery.  It was 
recommended that he continue to be followed up for 
pericarditis.

A cardiology consultation in April 1977 noted a history of 
pericarditis with effusion in November 1976.  The veteran 
denied shortness of breath or dyspnea, and reported that he 
played tennis and bowled.  An electrocardiogram (EKG) was 
normal, the previous T changes having resolved.  A chest x-
ray showed cardiac size to be 1 cm. larger than previous 
chest x-ray of March 1977, but still smaller than in November 
1976.  A repeat chest x-ray in May 1977 showed a normal heart 
size.  There had been no change from January and March 1977.  
The diagnostic impression was viral pericarditis, resolved.  

In September 1977, the veteran reported to an outpatient 
clinic with complaints of chest pain for three days.  He had 
had a history of viral pericarditis.  An examination showed a 
clear chest and a regular rhythm and rate, without murmur, 
rub, or gallop.  There was no paradoxical pulse.  The pulses 
were good and an EKG was within normal limits.  The 
assessment was chest pains of an etiologically unknown 
disorder and rule out myocardial infarction or pericarditis.  
The veteran was seen again later in the month with continued 
complaints of a sharp pain in the mid-sternal area.  
Examination revealed findings similar to those on the 
previous examination.  The examiner provided an assessment of 
chest pain, but doubted coronary insufficiency or 
pericarditis.  He noted that there was some component of 
anxiety.  The veteran sought treatment again in September 
1977 for chest pain.  The diagnosis was angina pectoris vs. 
pericarditis.

In October 1977, the veteran again experienced chest pain.  
An EKG showed a slight ST elevation.  During air evacuation 
to a hospital, the veteran had chest pain with tachycardia 
and elevated blood pressure.  A hospital admission report, 
dated in October 1977, noted that the veteran had had chest 
pain for approximately two weeks prior to admission, 
beginning in September.  The CBC, EKG and chest x-rays at 
that time were all reported to be normal.  During his 
hospitalization, the veteran improved markedly and became 
asymptomatic on the 10th hospital day.  The EKG upon 
admission had shown minimal inversion of T waves on lateral 
leads which returned to normal at time of discharge.  All 
other laboratory and x-ray findings were normal.  The final 
diagnosis was acute idiopathic recurrent pericarditis.

Follow up examinations in November 1977 noted that the 
veteran claimed to have some episodes of chest pain lasting 
about 15-20 seconds when he lay down, but otherwise he 
remained asymptomatic.  A scan was normal, and there was no 
evidence of any pericardial effusion.  

A January 1980 clinical record notes that the veteran was 
being seen as a follow-up for hypoglycemia.  The veteran 
reported that he was not feeling any better.  He was being 
referred to the mental health unit.  

In November 1980, the veteran reported to an outpatient 
clinic with slurred speech, disorientation, and impaired 
motor coordination.  There had been no incidence of trauma 
and he had taken no medications, although he had a history of 
mild hypoglycemia.  The diagnosis was reactive hypoglycemia.

The report of an Air Force periodic medical examination 
conducted in April 1981 noted pericarditis by history only.  
A history of hypoglycemia, which was controlled by diet, was 
also reported.

Examinations in September and October 1988, showed normal 
EKG's, and a normal echocardiogram.  An exercise tolerance 
test also showed normal results.  An EKG in June 1990 showed 
a normal sinus rhythm with occasional premature 
supraventricular complexes, but was otherwise normal.  A May 
1991 EKG also showed a normal sinus rhythm.  

A June 1990 periodic non-flying examination and the veteran's 
Report of Medical History failed to mention either 
pericarditis or hypoglycemia, even by history.

A retirement examination, dated in May 1991, revealed that 
the veteran had received diagnoses of acute idiopathic 
pericarditis.  He had been treated with hospitalization and 
medications for three weeks.  The last episodes had been in 
1988.  Echocardiograms, treadmill tests, and EKG's had been 
performed.  All findings were within normal limits.  Also 
noted was a history of hypoglycemia in November 1980 which 
had been treated with medication with good results.  On a 
Report of Medical History completed simultaneously by the 
veteran, he denied having or ever having had chest pain or 
heart trouble.  

The veteran's VA disability evaluation examination in March 
1992 noted a history of hypoglycemia since 1973.  The veteran 
continued to get "attacks" of hypoglycemia which were not 
associated with activities or diet.  He admitted to skipping 
meals at times and reported eating breakfast about four times 
a month.  He was able to resolve his symptoms by drinking 
orange juice or eating a chocolate bar and resting.  The 
diagnosis was history of hypoglycemia. 

On VA examination in April 1992, the veteran reported a 
history of viral pericarditis in 1976, 1977 and 1978.  It was 
noted that he had had sharp chest pain that radiated to the 
left arm, which was aggravated by deep breaths.  He had been 
treated with bed rest, intravenous steroids, and pain 
medication.  The pain had resolved, except for occasional 
twinges of pain not associated with activities.  A chest x-
ray and an EKG were normal.  He had been evaluated by a 
cardiologist, and no ischemia or other abnormalities had been 
found with the treadmill.  He continued to smoke more than a 
pack of cigarettes per day.  The pertinent diagnosis was 
history of viral pericarditis.

By decision dated January 31, 1995, the Board denied service 
connection for pericarditis and for hypoglycemia.  The Board 
found that the veteran's recurrent pericarditis resolved in 
service without evidence or allegation of any current 
disability.  The Board also found that the veteran did not 
have a disease related to service which could reasonably be 
associated with hypoglycemia.  The veteran did not appeal 
this denial.  

The evidence to the record subsequent to the Board's January 
1995 decision consists of VA records of current treatment for 
various disabilities, the transcript of a RO hearing and 
correspondence from the veteran.  Diagnoses included atypical 
chest pain, valvular disease and cardiomyopathy.  A past 
history of viral pericarditis in 1976 and 1981 was also 
noted.  

A September 1996 chest X-ray was interpreted as being 
negative.  The heart size was normal.  

Computed Tomography (CT) examination conducted in January 
1999 resulted in impressions of no ischemia, no infarction 
and an essentially normal study.  It was noted that the 
veteran had a history of viral pericarditis and an abnormal 
stress test in 1997.  A January 1999 stress test was 
interpreted as probably negative.  

An echocardiogram was conducted in February 1999.  The 
conclusion from the examination was that the veteran had a 
normal echocardiogram.  

A December 1999 VA clinical record revealed that the veteran 
had had a hypoglycemic episode the day of his appointment.  

In May 2000, the veteran submitted a log of hypoglycemia 
attacks dated from December 1999 to May 2000.  

The veteran testified at a local RO hearing in May 2000 that 
he had been treated for hypoglycemia during active duty.  He 
indicated that a VA physician could not determine for sure if 
the hypoglycemia began during service and was not willing to 
document it.  He reported that his hypoglycemic attacks did 
not seem to be related to his food intake.  He never sought 
out an opinion from a private physician as to any correlation 
between the in-service hypoglycemia attacks and the post-
service symptomatology.  With regard to his pericarditis 
claim, the veteran testified that he had been seeing a VA 
cardiologist for bouts of chest pain.  He indicated that the 
VA physician believed there was a connection between the in-
service attack of pericarditis and his current symptomatology 
"but [the physician) hasn't documented it."  He reported 
that he had had chronic chest pain since his original attack 
of pericarditis in the mid 1970's.  He was first treated 
post-service for chest pain in 1992, 1993 or 1994.  

Criteria

The underlying issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran originally filed his original claims of 
entitlement to service connection in March 1992.  By rating 
decision dated in July 1992, the RO denied service 
connection, in pertinent part, for viral pericarditis and for 
hypoglycemia.  The RO found that the in-service viral 
pericarditis was acute and transitory in nature which 
resolved following treatment without residuals.  The RO also 
found that hypoglycemia was a laboratory finding and the 
evidence of record did not identify a chronic disease process 
associated with the abnormal finding.  The Board confirmed 
the RO's determination in a January 1995 decision.  The 
veteran did not initiate an appeal with the Board's denial 
which became final.  38 U.S.C.A. § 7104.  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Analysis

The Board finds that new and material evidence has not been 
received to reopen the claims of entitlement to service 
connection for pericarditis and hypoglycemia.  The evidence 
added to the record subsequent to the Board's January 1995 
decision includes VA clinical records, a report of a VA 
examination and the transcript of a May 2000 hearing.  The VA 
clinical records are new, but not material.  With regard to 
the pericarditis, clinical and special tests conducted in 
connection with this claim have not shown that the veteran 
currently suffers from pericarditis.  As for the 
hypoglycemia, it does not appear that any of the newly 
received evidence shows a current disability manifested by 
hypoglycemia.  Moreover, none of these records suggests that 
the veteran currently suffers from pericarditis or any 
disability manifested by hypoglycemia which are in any way 
related to his active service.  

The veteran's testimony at the May 2000 RO hearing is new, 
but not material.  While the veteran has testified that VA 
physicians thought that currently existing pericarditis and 
hypoglycemia were linked to active duty service, the veteran 
further testified that the physicians were not willing to put 
such opinions in writing.  There is, therefore, no competent 
evidence showing current disability and/or suggesting any 
link to service.  The Board notes that the veteran's 
assertion of what physicians have told him, filtered through 
a layman's sensibilities, is simply unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  In other words, the veteran's assertion of what 
physicians told him does not in itself constitute medical 
evidence. 

In sum, the Board finds that the evidence submitted 
subsequent to the January 1995 Board decision which denied 
service connection for pericarditis and hypoglycemia does not 
bear directly and substantially upon the specific matters 
under consideration and, by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


ORDER

New and material evidence has not been received to reopen the 
claims of entitlement to service connection for pericarditis 
and for hypoglycemia.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

